91 F.3d 126
In re Texas Eastern Transmission Corp. PCB ContaminationInsurance Coverage Litigation; Fidelity & CasualtyCompany of New Yorkv.Texas Eastern Transmission Corporation, Associated Electric& Gas Insurance Services Limited, Certain Underwriters atLloyd's London, Certain London Market Ins. Co., ContinentalCasualty Co., Associated Electric & Gas Services ('AEGIS'),Fidelity & Casualty Co. of New York, ('F&C'), NationalSurety Corp., American Home
NO. 95-1949
United States Court of Appeals,Third Circuit.
May 31, 1996
Appeal From:  E.D.Pa., No. 92-cv-04804

1
REVERSED.